At a subsequent day in the same term, the opinion of the court was given orally by
Shepley J.
It was said that the case found, that no public notice was given of the holding of a probate court at *117Georgetown, and that was not a place where probate courts were to be holden according to the provisions of the statute.
The court could have no jurisdiction of the question there, and it is not pretended that the will was approved at any other place.
The decree is not in the usual form, and does not on its face show that the court was legally holden ; and if it did, it was competent for the parties, as they have done, to agree upon the facts of the case, which show that the court had no jurisdiction.
The acts of the defendant in appearing before the probate judge at Georgetown, and entering an appeal to this Court, could not give the court jurisdiction.
As the supposed decree was void, because the probate court had no jurisdiction, the appeal must be dismissed.